DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species I, FIGs. 1-6, and claims 1-11, and 16-20 in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/31/2019 and 11/09/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the twisted wire portion includes one or more inverted portions in which the twisting direction is inverted” as recited in claim 16  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 16, it’s not clear what’s intended by “the twisted wire portion includes one or more inverted portions in which the twisting direction is inverted” in lines 1-2. For examination purpose, the claim in question is interpreted with a meaning having the wires are twisted in clock-wise direction in one portion and a counter clock-wise direction in another portion different from the one portion. Similar clarification should be made in claims 17-18.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3, 5-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (U.S. PG. Pub. No. 2016/0118184 A1) in view of Hirai et al. (U.S. PG. Pub. No. 2014/0306789 A1).
With respect to claim 1, Ukai et al., hereinafter referred to as “Ukai,” teaches a coil component 10 (FIGs. 1-2) comprising: 
a core (drum core) having a winding core part 1; and 
a coil (winding wire on core part 1) wound around the winding core part, wherein 
the wire portion includes a bank region (e.g. region of turns 1-6, or region of turns 1-12) including a first layer A1 or A2 wound multiple turns continuously around the winding core part and a second layer B1 or B2 wound on the first layer continuously from the first layer, and 
the bank region is sparsely wound with a number of turns of the second layer reduced by two or more as compared to a number of turns of the first layer (para. [0047]). Ukai does not expressly teach 
a coil including a plurality of wires, wherein 
the coil includes a twisted wire portion in which the plurality of wires is twisted together.
Hirai et al., hereinafter referred to as “Hirai,” teaches a coil component 10 (FIGs. 1A-1C) comprising:
a coil (coil formed by wires 14 and 16) including a plurality of wires 14 and 16, wherein 
the coil includes a twisted wire portion in which the plurality of wires is twisted together (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the twisted wires as taught by Hirai to the coil component of Ukai to increase functionality, such as to provide an additional inductor or for a different intended use like a common mode choke coil (para. [0029]).
With respect to claim 2, Ukai in view of Hirai teaches the coil component according to claim 1, wherein in the sparsely-wound bank region, the second layer is shifted toward a final turn of the first layer (Ukai, para. [0047]).
With respect to claim 3, Ukai in view of Hirai teaches the coil component according to claim 2, wherein the second layer includes a portion wound on the final turn of the first layer (Ukai, para. [0047]).
With respect to claims 5, and 20, Ukai in view of Hirai teaches the coil component according to claims 1 and 2, respectively, wherein in the sparsely-wound bank region, the number of turns of the first layer is five or less (Ukai, para. [0047]).
With respect to claim 6, Ukai in view of Hirai teaches the coil component according to claim 1, wherein the twisted wire portion includes a plurality of bank regions including the sparsely-wound bank region along the winding core part (Ukai, para. [0047], Hirai, para. [0029]). The combination of the twisted wires to the coil component of Hirai would result in the claimed limitation.
With respect to claim 7, Ukai in view of Hirai teaches the coil component according to claim 6, wherein the plurality of bank regions includes at least two bank regions having the same shape (Ukai, para. [0047]).
With respect to claim 8, Ukai in view of Hirai teaches the coil component according to claim 7. Ukai in view of Hirai does not expressly teach in the plurality of bank regions, all the bank regions excluding bank regions at both ends in a direction along the winding core part has the same shape. However, it would have been within the skill of a person with ordinary skill in the art to add a different of turns than one at the left end of the winding core part without undue experiment to provide the required electrical characteristics. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed limitation to provide the required inductance to meet design requirements.
With respect to claim 9, Ukai in view of Hirai teaches the coil component according to claim 8, wherein 
the number of layers is two in each of the plurality of bank regions, and 
in all the bank regions excluding the bank regions at both ends, the number of turns of the first layer is four while the number of turns of the second layer is two (Ukai, para. [0047]).
With respect to claim 10, Ukai teaches the coil component according to claim 1, wherein 
the core includes a first flange part 1a disposed at a first end of the winding core part and a second flange part 1b disposed at a second end of the winding core part, 
the coil component further comprises a first electrode part 3a disposed on the first flange part and a third electrode part 3b disposed on the second flange part, 
the coil includes a first wire electrically connected to the first electrode part and the third electrode part (para. [0046]). Ukai does not expressly teach 
the coil component further comprises a second electrode part disposed on the first flange part and a fourth electrode part disposed on the second flange part, 
and a second wire electrically connected to the second electrode part and the fourth electrode part, and the first wire and the second wire are wound in the same direction with respect to the winding core part.
Hirai teaches a coil component 10 (e.g. FIG. 1C), wherein
the core 12 includes a first flange part 12b disposed at a first end of the winding core part 12a and a second flange part 12c disposed at a second end of the winding core part, 
the coil component further comprises a first electrode part 18a and a second electrode part 20a disposed on the first flange part and a third electrode part 18b and a fourth electrode part 20b disposed on the second flange part, 
the coil includes a first wire 14a electrically connected to the first electrode part and the third electrode part and a second wire electrically connected to the second electrode part and the fourth electrode part, and the first wire and the second wire are wound in the same direction with respect to the winding core part (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wires connection to the electrodes as taught by Hirai to the coil component of Ukai to provide a proper connection to external circuit.
With respect to claim 11, Ukai in view of Hirai teaches the coil component according to claim 10, wherein 
the coil includes a winding region (region in which wires 14 and 16 are twisted) wound around the winding core part and a non-winding region (region winding core part 12a can be seen) extending away from the winding core part and connected to the first electrode part, the second electrode part, the third electrode part, or the fourth electrode part, and 
the first wire and the second wire are untwisted from each other in a portion of the winding region adjacent to the non-winding region (Hirai, see FIG. 1C) para. [0029]).
With respect to claim 16, Ukai in view of Hirai teaches the coil component according to claim 1. Ukai in view of Hirai does not expressly teach the twisted wire portion includes one or more inverted portions in which the twisting direction is inverted. However, it would be the skill of a person with ordinary skill in the art to change the twisting direction of the wires to meet design requirements without undue experiment. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the “inverted portions” as claimed to provide the required mechanical strength or stability.
With respect to claim 17, Ukai in view of Hirai teaches the coil component according to claim 16. Ukai in view of Hirai does not expressly teach the number of the inverted portions of the twisted wire portion is an odd number. However, it would be the skill of a person with ordinary skill in the art to change the twisting direction of the wires as needed to meet design requirements without undue experiment. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the number “inverted portions” as claimed to provide the required mechanical strength or stability.

With respect to claim 18, Ukai in view of Hirai teaches the coil component according to claim 16. Ukai in view of Hirai does not expressly teach the twisted wire portion includes a plurality of inverted portions and has a position where the adjacent inverted portions are arranged at equal intervals. However, it would be the skill of a person with ordinary skill in the art to change the twisting direction of the wires at the different locations to meet design requirements without undue experiment. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the locations of “inverted portions” as claimed to provide the required mechanical strength or stability.

11.	Claims 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai in view of Hirai, as applied to claims 1-2 above, and further in view of Asai et al. (U.S. PG. Pub. No. 2019/0229697 A1).
With respect to claims 4 and 19, Ukai in view of Hirai teaches the coil component according to claims 1-2, respectively. Ukai in view of Hirai does not expressly teach in the sparsely-wound bank region, the number of turns of an uppermost layer is one.
Asai et al., hereinafter referred to as “Asai,” teaches a coil component 10 (e.g. FIGs. 1-2), wherein in the sparsely-wound bank region A3, the number of turns of an uppermost layer is one (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the number of turns in the sparsely-wound region as taught by Asai to the coil component of Ukai in view of Hirai to provide the required inductance.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837